     Case: 1:18-cv-08321 Document #: 10 Filed: 02/15/19 Page 1 of 1 PageID #:30

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Holt Healthcare Management Services, Inc.
                                                Plaintiff,
v.                                                             Case No.: 1:18−cv−08321
                                                               Honorable Sara L. Ellis
Medcom Physician Services, LLC, et al.
                                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, February 15, 2019:


        MINUTE entry before the Honorable Sara L. Ellis: Pursuant to notice of dismissal
[9] Plaintiff voluntarily dismisses its individual claims, class claims and claims against
John Does 1−10 and Medcom Physician Services, LLC without prejudice and without
costs. Civil case terminated. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
